Warren E. Burger: Mr. Clagett, you may continue. You have 14 minutes remaining.
Brice M. Clagett: Mr. Chief Justice and may it please the Court. I have one or two things to say about each of the Solicitor General's four arguments. First, the alleged preclusion by California, he says if I understood him correctly that California holds only that if a state has no historic title and the Court must decide in the absence of such a title then the federal interests are stronger and would prevail. He disclaims as I understood in many argument that the federal interest would require overriding in a historic title because the shelf is in necessary appurtenance of federal constitutional powers. This fights in the face however of his other argument that even if the states had in historic title at the ratification of the Constitution they then lost it. They would lose it surely only if it was necessary for the federal government to have it, to protect its constitutional interest. And if it is thus necessary, how can Congress give it away. The Solicitor General, I submit cannot have it at both ways. If Congress was free to give part of the shelf to the states in 1953, then shelf ownership is not necessary to federal powers as he admits, and since it is not necessary then the Constitution would not have taken on historic state title away.
Warren E. Burger: This, in your view then it is not within the power of the sovereign to decide in what particular instances it might be necessary and in other instances that it could be yielded in part that that is not within the broad sovereign power.
Brice M. Clagett: Not in the event of an antecedent historic title Mr. Chief Justice. It seems to me that a title to property which was vested in a state before and at the time of the revolution could only be taken if there were some constitutional necessity for taking it.
Warren E. Burger: But Congress in passing that Act assumed and of course acted on the assumption that it had the title, did it not?
Brice M. Clagett: Yes, Your Honor and that's precisely why the Act has to be unconstitutional if Congress was wrong on that point. There's no dispute here as I understand it that if the states did have a vested title and property then the Outer Continental Shelf Act is unconstitutional. I take it the point concedes that. I might add that the Congress did its best to restore to the states all the title which it was then aware that the states had. Probably, because no valuable resources as of that time had been discovered in the Atlantic Ocean, nobody done his homework and nobody knew what the history was and the states were not then articulating their claim very well. So, Congress passed that Act under a misapprehension. It intended to and it thought it was restoring to the states all the title they had.
Potter Stewart: Which Act, the Outer Continental Shelf Act?
Brice M. Clagett: These are the -- both Acts taken together.
Potter Stewart: Both Acts taken together?
Brice M. Clagett: Yes.
Potter Stewart: Right.
Brice M. Clagett: I would add that there is no need for you to overrule the holding of California in order to decide for the states here. That holding of course was the California did not own the three-mile belt. If you hold in our favor on the basis of an historic title, then that holding would not apply to any state which might California lack such a title. To be sure, California and other states might renew their claim but the "equal footing" doctrine would require them to have the same amount of shelf as the Atlantic states. But the Court could well hold as it did in Alabama versus Texas quite clearly that the "equal footing" doctrine requires nothing of the kind. It does not require that every state own an equal amount of Continental Shelf any more that it requires that every state have its large of land territory as the State of Texas and the State of Alaska. I think I fail to make myself altogether clear yesterday as to the circumstances in which if the Court should decide in our favor, federal intervention in the shelf would require compensation to the states and the circumstances in which it would not. Now as I see at three possible situations. One, the federal government takes oil or there shelf resources owned by the states for its own use. That plainly would be a taking and would require compensation. Two, the federal government by treaty agrees with other nations that the Continental Shelf under exclusive American ownership is not as large as it is now considered to be. Thereby, cutting of state ownership as to some parts of it that would a federal act to adjusting boundaries or settling international law in the exercise of the foreign affairs power. It would not in my submission be a taking and it would not require compensation. I might add that the question of that question is wholly academic at least as to the foreseeable future because the whole tendency in international law and policy at the moment is to expand Continental Shelf rights not to cut them back. Three, the federal government in the interest either of national defense or for economic reasons tells the states that they must develop shelf resources faster or differently from what they are doing. The state’s retaining ownership and still receiving the revenues that would not be a taking quite clearly and would not require compensation anymore for example; than federal resource allocation during World War II did or any of the other kinds of paramount power that the federal government habitually assert especially in times of national emergency overall the resources of the country. It would be perfectly proper federal regulation thus a decision for the states here will in no way retire or hamper Continental Shelf exploitation or development if the national interest is found to require that. Next, as to the Solicitor General's argument that the states never acquired any property interest in the shelf, it is hard to respond to this because it was stated almost entirely in conclusory terms without reasons or facts. The Solicitor General did make one specific statement however. He said that the hundred-mile rule was recognized on only two occasions by -- and the Earl of Salisbury to the contrary. The hundred-mile rule was declared by among others the following eminent British authorities: William Welwood in 1613, Gerald Malynes in 1622, Thomas Neal in 1704, Sir Charles Hedges, Admiralty Judge and Secretary of State, in a formal legal opinion of 1713, and Josiah Burchett, Secretary of the Admiralty in 1720. Further proof is found in the Colonial Charters themselves beginning with the Charter of 1606 which created a hundred-mile territorial sea all up and down the coast of these very defendant states. As shown in our supplemental brief in detail and addition the overwhelming consensus of international law authority throughout the 17th and 18th centuries was in favor a hundred-mile territorial sea. Finally and perhaps conclusively, 13 leagues which is virtually identical to a hundred miles was the boundary asserted and enforced by Britain throughout the 17th and 18th centuries for its territorial sea and exclusive fishing rights in these very waters here under dispute in North America. As to -- that boundary was incorporated into the Treaty of Utrecht in 1713. But Britain regarded the 13 leagues applicable all up and down the coast of these states as well. The proof is our exhibit 327, in map volume 3 of our appendix which is the British copy the very -- British map used in the Peace Negotiations of Paris in 1782-83. That map shows the 13-league boundary drawn all the way down the coast of these defendants' states. I can only -- I have no time to discuss the Solicitor General's assertions about the Australia and Canadian cases. I can only say that we submit they are widely inaccurate. I can only beg to the Court to study pages 477 through 85 of our supplemental brief on that subject. Next, the Solicitor General contends its federal government would've succeeded to any Continental Shelf rights than in existence at independents or sometime around there. I can confess as I heard the Solicitor General was eloquent about the sovereignty of the First Continental Congress. I was wondering why we were not celebrating the bicentennial this year instead of waiting for some later wholly ancillary event. On the point of whether the states were ever fully sovereign, the key to understanding the events of that period we submit is that the states were regarded as identical to the United States not the United States being a distinct and separate national government in any sense. It was the United States of New Hampshire of Massachusetts, etcetera. The term was always spelled out in full in that fashion. Of course the states carried on foreign relations not only separately which they did to a quite considerable extent but primarily through their joint representatives. Congress was the states. Congress was made up of ambassadors from the states known as congressman. Every treaty that Congress made was made in the name of each one of the states enumerated separately. The nature of the confederation was exactly what the articles of confederation and carefully chosen language said it was a firm league of friendship. And it was universally recognized that the federal league or confederation was a group of several sovereign states which retain their full individual sovereignty that tell in -- who the international lawyers best known to the founding fathers expressly so stated. Chief Justice Marshall agreed as I have mentioned yesterday in Gibbons versus Ogden. He declared that the states "were sovereign, were completely independent and were connected with each other only by a league." There's nothing to the contrary in Penhallow versus Doane which merely holds that Congress had the power to erect an admiralty court with appellate jurisdiction from the state highest courts for the reason that the states and in particular New Hampshire, the state which was there contesting it had consented to it. There's not a word in the case of any inherent federal sovereignty derived from the crown or if any federal powers other than those granted by the states.
Potter Stewart: There is something to the contrary in the Curtiss-Wright opinion?
Brice M. Clagett: Yes, indeed, there is Your Honor.
Potter Stewart: Do you think that's wrong? You too?
Brice M. Clagett: Yes, sir. And of course it purports to cite Penhallow but as Julius Goebel said in his first volume of the history of this Court some slightly sloppy language in Penhallow was then used Curtiss-Wright to support, I forgot the exact words in utterly inadmissible version of historical events. Even if the Solicitor General were right about sovereignty, even if he were right which he isn't, the historical record and the decisions of this Court show beyond any question whatever that the United States was never regarded as acquiring any territory or property other than in right of one of the individual's states and nothing was ceded to the federal government but what was expressly ceded. The Constitution draws the sharpest possible distinction between the territory and property of the states which remain intact and the paramount rights of the federal government which were superimposed upon them, the ratification of the constitution transferred no territory and no property. Finally, as to the Solicitor General's claim that our Continental Shelf rights were destroyed by the three-mile limit. Our briefs and the testimony at the trial particularly that of Judge Philip Gesoff who is the world’s leading authority on the subject proved beyond the shadow of the doubt, that the Solicitor General’s argument is wrong. The three-mile limit applied only to surface waters never to the seabed. As this Court itself said in the second Louisiana case, maritime boundaries to different distances are recognized for different purposes. The United States never construed the three-mile limit as cutting off seabed rights. Wholly to the contrary in the bearing sea arbitration, the United States took it is a fundamental principle that the three-mile limit had no application to seabed rights. And the United States like every other nation asserted exclusive ownership of seabed resources beyond three miles wherever they existed and were exploitable as in the case of the Philippine Pearl Fisheries.
Potter Stewart: When was the three-mile limit association?
Brice M. Clagett: The three-mile limit was first mentioned by anyone as a boundary for neutrality purposes only by Thomas Jefferson in his letters to the ambassadors within in a year or two of 1790 and 1791. It was never applied to anything more than neutrality purposes for some decades thereafter and it was never applied to the seabed. Finally, I must say that we would of course like the opportunity to respond to whatever the Solicitor General may say about further proceedings on this paper he was going to file. We would therefore ask the Court to set a short time limit for his paper and one for our response.
Warren E. Burger: Thank you Mr. Clagett. When the Solicitor General and if he files a further proceedings, you'll have 10 days to respond to it. Thank you gentlemen. The case is submitted.